Citation Nr: 0303499	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  01-07 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The veteran served on active duty from October 1945 to March 
1946.  He died on January [redacted], 1970.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which determined that new and material 
evidence sufficient to reopen the appellant's claim for 
service connection for the cause of the veteran's death had 
not been submitted, and denied the appellant's claim.  The 
appellant filed a timely appeal to this adverse 
determination.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  In a March 1970 rating decision, the RO originally denied 
the appellant's claim for service connection for the cause of 
the veteran's death; this decision was not timely appealed by 
the appellant, and became final.

3.  In a rating decision dated in October 1998, the RO 
determined that new and material evidence has not been 
submitted sufficient to reopen the appellant's claim for 
service connection for the cause of the veteran's death, and 
denied the appellant's claim; this decision was subsequently 
affirmed by the Board in a decision dated in July 2000.

4.  The evidence received since the time of the Board's July 
2000 decision is of such significance that it must be 
considered in order to fairly decide the merits of the 
appellant's claim.


CONCLUSIONS OF LAW

1.  The July 2000 Board decision denying service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2002).

2.  Evidence received since the time of the July 2000 Board 
decision is new and material, and the claim for service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. 
§ 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Upon review of the claims file, it does not appear that the 
appellant has been apprised of the passage of the VCAA by the 
RO, and of the new rights and responsibilities provided 
thereunder.  However, given the favorable disposition of the 
appellant's claim to reopen below, the Board finds that the 
appellant is not prejudiced by the Board's adjudication of 
her claim at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Pertinent Laws and Regulations

In addressing the appellant's claim on appeal, the Board 
initially notes that in the SOC issued in July 2001, the RO 
determined that new and material evidence had been submitted 
by the appellant, reopened her previously-denied claim, and 
then adjudicate the claim for service connection for the 
cause of the veteran's death on the merits.  However, an RO 
determination as to whether evidence is "new and material" 
for purposes of reopening is subject to de novo adjudication 
by the Board.  In Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996), the Federal Circuit held that 38 U.S.C. § 7104 "means 
that the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find.  What the regional office may have 
determined in this regard is irrelevant.  Section 7104 does 
not vary the Board's jurisdiction according to how the 
regional office ruled."  Barnett, 83 F.3d at 1383.  
Accordingly, regardless of the RO's findings, the Board must 
initially determine if there is new and material evidence 
before proceeding to the merits of the claim.

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  However, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As the appellant's claim was filed well before 
that date, the former provisions of 38 C.F.R. § 3.156(a) are 
for application in this case.

In a March 1970 rating decision, the RO initially denied the 
appellant's claim for service connection for the cause of the 
veteran's death on the basis that the veteran's service-
connected disability did not either directly, or indirectly, 
contribute to his death.  The appellant did not timely appeal 
that determination, which became final.  38 U.S.C.A. 
§ 7105(c).

In September 1998, VA received from the appellant a claim to 
reopen her previously-denied claim for service connection for 
the cause of the veteran's death.  In a rating decision dated 
in October 1998, the RO determined that new and material 
evidence sufficient to reopen this claim had not been 
submitted, and again denied the appellant's claim.  This 
denial was appealed to the Board, which affirmed the RO's 
denial of the appellant's claim to reopen in a decision dated 
in July 2000.

The veteran was notified of the Board's determination by a 
Board of Veterans' Appeals Notice dated in July 2000.  The 
July 2000 Board decision became final based on the evidence 
then of record.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. 
§ 20.1100 (2002).

Pursuant to 38 U.S.C.A. § 7104(b), a final decision by the 
Board may not thereafter be reopened and allowed and a claim 
based on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Factual Background

Relevant evidence submitted since the final July 2000 Board 
decision includes only two new items of medical evidence.  
First, the appellant has submitted a statement dated in 
September 2000 from John A. O'Dwyer, M.D., a physician in 
private practice.  In this statement, Dr. O'Dwyer commented 
as follows:

[The veteran] was a patient of mine at 
the time of his death.

He was afflicted with rheumatoid 
arthritis, which was progressively 
debilitating.  He also was on steroids 
and analgesics for his disease.

He died of pulmonary embolism.  While his 
arthritis was not the cause of his death, 
the general disability and treatment of 
this disease could have indirectly led to 
his death due to the disabling nature of 
rheumatoid arthritis as possibly 
predisposing to pulmonary embolism.

The second item of new medical evidence is a medical opinion 
dated in March 20001 from a VA physician, rendered at the 
request of the RO.  Following a review of the veteran's 
claims file, this physician offered the following medical 
opinion, cited here in its entirety:

C file review reveals that the veteran 
was 50% SC [service connected] for 
disabling progressive rheumatoid 
arthritis.  Post mortem conducted in 
Aurora, Illinois by Dr. Habegger listed 
severe coronary atherosclerosis, left 
pulmonary embolism, cardiac hypertrophy, 
early infarction with myocarditis, and 
rheumatoid arthritis as conditions found.  
The cause of death was indicated to be 
coronary insufficiency and pulmonary 
embolism.

A letter from Dr. John Dwyer [sic] on 
9/6/00 asserts that the general 
disability and treatment as well as the 
disabling nature of the rheumatoid 
arthritis "possibly" predisposed [the 
veteran] to the pulmonary embolism and 
indirectly lead [sic] to his death.  
There are no other clinical data in the C 
file.

While anything is possible, in general 
three factors promoting the development 
of deep venous thrombosis and pulmonary 
emboli include vascular stasis, 
inflammation and blood coagulation 
disturbances.  No mention is made of any 
of these factors at autopsy.  Dr. Dwyer 
[sic] also cites no specific evidence in 
this particular case of a physical 
attribute or clinical problem promoting 
emboli other than general disability and 
drug therapy.  Rheumatoid arthritis per 
se is not a direct cause of pulmonary 
embolism.  Steroid and analgesic therapy 
also do not promote pulmonary emboli in 
and of themselves.

In my opinion the cause of death was 
acute pulmonary edema secondary to a 
pulmonary embolism and acute myocardial 
infarction.  No evidence has been offered 
to support the contention that the 
service connected rheumatoid arthritis or 
the treatment thereof contributed 
materially and substantially to the cause 
of the veteran's death.

The Board observes that a third item of medical evidence, 
consisting of a March 11, 1968 VA chest x-ray report, was 
also submitted by the appellant.  However, this item is not 
new since it was previously considered at the time of all 
prior rating decisions and the prior Board decision, the 
original having been added to the veteran's claims file on 
March 29, 1968.

Analysis

The Board finds that these records bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and in connection with 
evidence previously assembled are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the claim for service connection for 
the cause of the veteran's death is reopened.









ORDER

New and material evidence having been submitted, the 
appellant's claim for service connection for the cause of the 
veteran's death is reopened.  To this extent, the appeal is 
allowed.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

